Citation Nr: 0513744	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  00-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
cheek bone fracture, to include sinusitis and a stomach 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active military service from September 1954 
to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for left cheek bone 
fracture residuals, including sinus and stomach trouble, and 
degenerative arthritis at L5-S1 of the lumbosacral spine 
claimed as low back disability as a well-grounded claim had 
not been received.

Because of the change in law brought about by the Veterans 
Claims Assistance Act (VCAA) of 2000, the Board remanded the 
claim in March 2001 for compliance with the notice and duty-
to-assist provisions contained in the VCAA, and because the 
VCAA had repealed the well-grounded-claim requirement.  Most 
recently, in a supplemental statement of the case (SSOC) 
issued in December 2004, the RO denied entitlement to service 
connection for residuals of a left cheek bone fracture, to 
include sinusitis and a stomach disorder, and for a low back 
disorder on the merits.  The claim has been returned to the 
Board for further review.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has 
residuals of a left cheek bone fracture, to include sinusitis 
and a stomach disorder, that either had its onset in service 
or preexisted service and was permanently worsened therein.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's low back 
disorder was either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the low back was diagnosed within one year after 
separation from service.  



CONCLUSIONS OF LAW

1.  Residuals of a left cheek bone fracture, to include 
sinusitis and a stomach disorder, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A chronic acquired low back disorder was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  Although the veteran's claims were 
initially denied as not well-grounded, the RO subsequently 
readjudicated the veteran's claims on the merits.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim received in September 1997.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the Court of Appeals 
for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Initially, prior to any VCAA notice letter being sent, a 
Decision Review Officer (DRO) sent a letter in April 1999 
restating the issues and how the decision had been reached.  
The DRO also wanted to ensure that the veteran was afforded 
every opportunity to obtain the benefit he was seeking.  A 
June 2000 statement of the case (SOC) contained the pertinent 
law and notification of what the evidence must show in order 
to substantiate his claim.  The veteran perfected his appeal, 
and the claim was forwarded to the Board.  After passage of 
the VCAA, however, the Board remanded the claim in March 2001 
for compliance with the notice and duty-to-assist provisions 
contained in the new law, and for readjudication on the 
merits.

In August 2001, the RO sent a notice letter which notified 
the veteran of the passage of the VCAA and the potential 
effect on his claim.  The RO notified him what evidence was 
necessary to establish entitlement, what information or 
evidence was still needed, what had been done by VA to help 
with his claim and what the veteran could do to help with his 
claim.  He was notified as to what information and evidence 
must be submitted by the claimant, and what information and 
evidence would be obtained by VA.  He was notified as to 
which evidence VA would make reasonable efforts to obtain on 
his behalf and that he was to provide enough information 
about the records so that VA could request them from the 
person or agency that had them.  He was further notified that 
"It's still your responsibility to make sure we receive 
these records."  

An SSOC was issued in December 2004 which contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The December 2004 SSOC informed the veteran of the 
evidence that had been obtained and of the reasons for the 
denial of his claim.  

The Board notes that there is no evidence in the record that 
VA ever specifically requested the veteran to "provide any 
evidence in [his] possession that pertains to the claim", 
the fourth element of the requisite notice contained in 
38 C.F.R. § 3.159(b)(1), which was promulgated in August 2001 
but expressly made retroactive to November 2000.  66 Fed. 
Reg. at 45, 629 (amendments made applicable, inter alia, to 
"any claim for benefits . . . filed before [November 9, 
2000,] but not decided by VA as of that date"); see 
Pelegrini, 18 Vet. App. at 118-19.  The Court has stated, 
however, that "it would be illogical to require strict 
adherence to the language in the regulation in the countless 
notices provided to claimants in that nine-month interim", 
which includes the August 2001 letter sent to the veteran.  
See Mayfield, supra, slip op. at 29.  

Reading the letter as a whole, the notice properly conveyed 
the essence of the regulation.  It complied with the three 
statutory notice elements, and was in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b)(1) because the letter gave notice of VA's desire 
to obtain additional information and evidence supporting and 
substantiating the claim.  He was advised to provide 
identifying information for VA to assist in obtaining medical 
records, employment records, or records from other Federal 
agencies.  In addition, the regulation was provided in the 
December 2004 SSOC.  The Board therefore believes that 
appropriate notice has been provided in this case.  See 
Mayfield, supra. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board acknowledges that the timing of the 
notice in this case was noncompliant with the statutory 
requirement that it should precede the initial RO decision; 
however, the Board finds that this notice error was not 
prejudicial to the appellant.  In a case, as here, where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3159(b)(1) because an initial AOJ adjudication had already 
occurred.   See Pelegrini, supra.  The proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions, VCAA notification letters, and the 
Board's remand, essentially cured the error in the timing of 
notice, and afforded the appellant a meaningful opportunity 
to participate effectively in the processing of his claim.  
See Mayfield, supra.

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  The veteran 
has been afforded a medical examination and a medical opinion 
was obtained.  Pertinent outpatient treatment records were 
obtained.  It appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that the veteran's service medical records 
and personnel records are unavailable from the National 
Personnel Records Center (NPRC), and are thought to have been 
destroyed in a fire in the early 1970's.  The Board is 
mindful that, in a case such as this, where service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

The veteran filed a claim in September 1997 seeking service 
connection for multiple disorders, to include residuals of a 
broken cheek bone with a residual sinus problem and a lower 
back disability.  He stated that he had received treatment 
for these disorders in service from late July 1957 to early 
August 1957 at a U.S. Army Hospital in Germany.  

A copy of the veteran's report of separation examination in 
July 1957 is on file.  It shows no relevant abnormalities.  
The clinical evaluation was normal for the head and face, 
sinuses, stomach, and the spine and other elements of the 
musculoskeletal system.  The veteran's DD Form 214 shows that 
he earned a Parachutist Badge, his specialty was a light 
vehicle driver, and he received an early separation as an 
overseas returnee. 

The veteran submitted, with his September 1997 claim, records 
showing that he was discharged from a U.S. Army hospital in 
August 1957 to his unit and was to report to the EENT Clinic 
two weeks later for further evaluation.  He was placed on a 
temporary limited-duty physical profile for an incompletely 
healed laceration of the right ear, and found unfit for field 
or heavy duty or anything that would endanger his ear.  He 
also submitted a copy of a Special Order for an investigative 
officer to investigate the facts and circumstances 
surrounding the injuries sustained by the veteran.   

A lay statement dated in February 1998 from the veteran's 
sister indicates that the veteran had lived with her for five 
years.  He had not been able to work more than a few hours a 
week during that period, and was sick most of the time.

In March 1998, the veteran wrote that he injured his back on 
a jump in Germany while with the 11th Airborne Division.  He 
said he was transferred to a transportation company and taken 
off jump status.  He was in an Army hospital in the summer of 
1957 for right ear surgery, a broken left cheek bone, and 
cuts and bruises, after which he was put on light duty and 
afforded an early discharge in September 1957.  He said he 
had seen doctors since discharge for back treatment, but many 
of them were now retired or dead.  He stated that due to his 
cheek bone injury he had suffered continuous sinus problems, 
with drainage into his stomach.  He had undergone surgery to 
correct his sinus problem.  

With his March 1998 statement the veteran submitted lay 
statements from N.W. and L.W., in support of his claim.  N.W. 
wrote that the veteran injured his back while in the 
military.  He continued to have back problems from this 
injury for which he first saw a doctor in Massachusetts for 
approximately five years, until he moved to South Carolina 
and sought treatment there from a doctor and chiropractors.  
L.W. wrote, in pertinent part, that the veteran had suffered 
chronic pain in his back and other areas for the past 20 
years.  He was unable to function or work in a normal 
capacity on any given day.  He had visited numerous doctors 
over the years, and had been told that he would probably be 
unable to walk within the next two years.  His sinus problem 
was a continuous drainage into his stomach which made him 
sick each day.  

The veteran also submitted a copy of the Report of 
Investigation dated in August 1957, which shows he was hit on 
the head by an unknown assailant and suffered a laceration of 
the right ear.  The injury was found to have been in the line 
of duty.  

A June 1998 reply from the National Personnel Records Center 
(NPRC) to a request for the veteran's service medical records 
shows that no medical records were on file, and that the 
veteran had "fire-related" service.  That response means 
that, based upon the veteran's period of service, his records 
presumably were destroyed by an accidental fire at the NPRC 
facility in St. Louis, Missouri, in July 1973.

In August 1998, the RO denied the veteran's claims on the 
basis that the claims were not well-grounded.  The RO 
determined that the veteran had failed to submit evidence 
establishing any relationship between the disabilities 
claimed and any disease or injury incurred during active 
service.  The RO notified the veteran that he must submit 
evidence demonstrating a plausible relationship between 
service and current disability in order to well ground his 
claim.

The report of a May 1998 VA Compensation and Pension (C&P) 
spinal examination shows that the veteran reported having 
chronic low back pain since his 23rd jump in Germany in 1956.  
He said he had immediate pain and was taken off jump status 
afterward.  He described the pain as constant, and said it 
decreased his endurance.  He took medication for the pain one 
to four times a day, as needed.  He denied having problems 
with the cervical or thoracic spine.  The examiner observed 
that the veteran did not have any unusual gait and did not 
demonstrate any unusual posture.  The examiner noted that 
there was no mention made in the records reviewed which were 
relative to the veteran's back.  His documented clinical 
visits whad all been related to other disorders.  X-rays 
reportedly showed moderate disk space narrowing at L5-S1 and 
mild, diffuse spondylosis.  The disk spaces were relatively 
well preserved.  

At a May 1998 VA examination of the bones, the veteran 
reported having been involved in an altercation during which 
he sustained a fracture of the left cheek bone.  The examiner 
noted that there were no flare-ups of bone disease and no 
bone disease as such.  There was no evidence of deformity, 
angulation, or any crepitus of movement of the bone, and no 
tenderness over the fracture area of the sinus areas where 
the cheek bone is flattened.  The diagnosis was that an X-ray 
of the left cheek bone showed an old fracture deformity of 
the left anterior maxillary sinus wall, with an approximately 
5 mm. depression of the lateral aspect of the anterior 
maxillary wall on the left.  No other fracture deformity was 
identified.  There were no remarks regarding the thickness of 
the sinus wall.  The examiner opined that "[I]t is more 
likely than not that there is no relationship between the 
chronic sinus conditions and the fracture of the cheek bone 
mentioned and seen on X-ray.  

The veteran was also afforded a VA C&P general medical 
examination in May 1998.  The examiner noted that, on 
observation, the left cheek seemed somewhat flattened 
compared to the right, although the veteran denied any 
infection or problem with the bone and stated that there was 
no reduction required in 1957 at the time of the injury.  
There was no local or generalized adenopathy, no tenderness, 
and no drainage.  The veteran reported previously having been 
told by a doctor that his sinus diseases were probably 
causing his stomach problems.   The listed diagnoses did not 
include residuals of a left cheek bone fracture.  

VA outpatient treatment records show complaints of back pain 
in May 1999.  

Records received in May 2001 from the Social Security 
Administration (SSA) show that the veteran was determined to 
be disabled from January 1998, due to a primary diagnosis of 
degenerative joint disease (DJD) of the knees and a secondary 
diagnosis of disorders of the back (discogenic and 
degenerative).  There were no medical records provided, and 
the reply indicated that all available records had been sent.  

In September 2002, the Seattle VA Medical Center indicated 
that there were no notes on file for the veteran.  

The RO made a request to the National Personnel Records 
Center (NPRC) for any records relevant to the veteran's 
claim.  The NPRC replied that information regarding a line-
of-duty determination relating to the August 1957 incident 
was not a matter of record.  In response to the RO's request 
for active duty inpatient clinical records for a head wound 
and right ear laceration during a period from July 1, 1957, 
to August 20, 1957, at a U.S. Army Hospital in Augsburg, 
Germany, the NPRC replied that a search for Augsburg in 1957 
was conducted but no clinical records were located.  The 
veteran's entire personnel file had been requested; however, 
NPRC replied that the record was fire-related and the 
information requested could not be reconstructed.  

A search for morning reports from July to August 1957 for a 
broken jaw and lacerated ear resulted in morning reports 
showing the veteran being transferred from duty to 
absent/sick on July 31, 1957, and transferred back to duty on 
August 9, 1957.  He had been hospitalized for a diagnosis of 
surgical observation of a laceration of his right ear.

The veteran wrote in January 2003 that he had no additional 
service records and had sent everything that he had.  He 
stated that he injured his back approximately in the winter 
of 1956-57.  

In January 2004 the RO requested records, medical/dental, SGO 
records, and sick/morning reports for B Co., 511th Airborne 
Infantry, 11th Airborne Division, from August 1, 1956, to 
October 31, 1956, and from November 1, 1956, to January 31, 
1957, for remarks pertaining to a back injury from a 
parachute accident.  The veteran was notified of this request 
by letter dated in January 2004.  

NPRC replied in October 2004 that the morning reports for a 
period from August 1, 1956, to January 31, 1957, of B 
Company, 511th Airborne Infantry, 11th Airborne Division, had 
been searched but no sick/injured remarks pertaining to the 
veteran had been found.  

III.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain chronic diseases become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted if the 
evidence shows that the claimed condition was observed during 
service or any applicable presumption period and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).

The Court held in Savage, supra, that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  10 Vet. App. at 497.  The 
only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a layperson's observation is 
competent.

IV.  Analysis

As noted above, the evidence of record reflects that the RO 
requested service medical records and personnel records 
pertaining to the veteran through the NPRC.  The RO received 
verification that no medical records or personnel records 
were on file at the NPRC, and that any such records which 
might have been stored there were presumed lost in the 1973 
fire at the NPRC facility in St. Louis, Missouri.  While it 
is unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken pursuant to the duties and obligations set forth 
in Pruitt, 2 Vet. App. at 85, and O'Hare, 1 Vet. App. at 367.  
A search for other medical records did result in records 
pertaining to the veteran's hospitalization in Germany for a 
laceration of his right ear.  

A.  Residuals of fracture of left cheek

The veteran asserts that he suffered a left cheek bone 
fracture at the time of the injury to his right ear, and has 
residuals from that fracture to include sinusitis and a 
stomach disorder.  Although the veteran's representative 
noted in a statement received in March 2005 that, in a letter 
date-stamped January 7, 1999, the veteran had contended that 
he hurt his back and right cheek as a result of his 23rd 
parachute jump, review of this letter shows that the veteran 
in fact stated that, while in Germany, he was hospitalized 
for head injuries including a broken cheek bone, which had 
caused him a serious chronic sinus infection.  (The Board 
notes that the letter was date stamped January 7, 1999, with 
"1999" crossed out and "2000" written in ink.)

Morning reports show that the veteran was hospitalized for 
approximately nine days in late July and early August 1957, 
for surgical observation of a laceration of his right ear.  
These records do not show that the veteran suffered an injury 
at that time to his left cheek.  When he was returned to 
duty, he was placed on a temporary physical profile, which 
only mentions an incompletely healed laceration of his right 
ear, and does not refer to a fracture of the left cheek.  

The Board notes that an August 1957 line-of-duty report 
indicates that the veteran sustained trauma to the head when 
attacked by another serviceman, and, further, that an old 
fracture of the left cheekbone was shown by X-ray series.  
Neither that report, nor any other service medical records, 
indicate when that old fracture was incurred.  Even assuming, 
however, for the purpose of the present decision, that the 
veteran suffered a fracture of the left cheekbone at the time 
of the injury to his right ear, the evidence of record does 
not show a disability linked to the left cheek bone fracture 
claimed to have occurred in service.  
  
The report of a May 1998 VA bones examination shows a minimal 
fracture deformity, with a 5 mm. depression of the lateral 
aspect of the anterior maxillary wall on the left side.  The 
clinical findings show flattening of the left cheek on 
palpation, with no evidence of infection, pain, or deformity.  

A May 1998 VA examination report contains an opinion that 
more likely than not there is no relationship between the 
veteran's present chronic sinus disorder and the old fracture 
of the left cheekbone.  In addition, there is no medical 
evidence of record indicating a link between a stomach 
disorder and an old fracture of the left cheekbone.

While the veteran and the laypersons who have submitted 
statements may sincerely believe that the veteran has current 
residuals of a fracture of the left cheekbone attributable to 
his service, there is no evidence of record that they have 
any specialized medical knowledge.  Lay individuals are not 
considered competent to offer medical opinions or diagnoses, 
and testimony to that effect does not provide a basis upon 
which to establish service connection.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
and the others' assertions are not competent medical evidence 
of a nexus between his claimed current residuals of a left 
cheek fracture and his active service, or of claimed 
continuity of symptomatology demonstrated since he left 
service.  

The Court has held that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the appeal must fail, as there is no current 
diagnosis of a current disability from a left cheek bone 
fracture, and the claim may be denied on this basis alone.


B.  Low back disorder

The veteran also contends that he injured his back on a 
parachute jump in Augsburg, Germany, while with the 11th 
Airborne Division.  He says he was taken off jump status and 
transferred to the 518th Transportation Company.  He also 
claims there could be a back injury from the number of 
parachute drops in which he participated.  There is nothing 
on the service separation examination report noting any back 
complaints or abnormalities. 

The veteran contends that a search should be made for his 
jump records, which he believes would show that, after having 
made 23 jumps, he was then transferred to a transportation 
unit.  As discussed above, a search for additional service 
medical records and personnel records has been negative.  The 
Board notes that, as shown on his DD Form 214, the veteran 
was awarded a Parachutist Badge.  Accepting that he made 
numerous parachute jumps in service, and that his military 
occupational specialty did change, we do not know the reason 
for the reassignment.  The evidence of record does contain 
the report of the veteran's separation examination in July 
1957, which shows that his spine was clinically evaluated as 
normal.  In addition, although in his claim he stated that he 
received treatment from late July 1957 to early August 1957 
at a U.S. Army Hospital in Germany, the evidence of record 
shows that the treatment at that time was for a laceration of 
his right ear, and there is no mention of a low back injury.  

The report of a May 1998 VA spinal examination shows that the 
veteran reported having chronic low back pain since his 23rd 
jump in Germany in 1956.  X-rays reportedly showed moderate 
disk space narrowing at L5-S1 and a mild diffuse spondylosis.  
The evidence of record shows that at the May 1998 VA C&P 
examination, the veteran was diagnosed with moderate disk 
space narrowing at L5-S1 and mild, diffuse spondylosis.  
However, there is no competent medical evidence of a link 
between a low back disorder and the veteran's service.

Laypersons are competent as to report that as to which each 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  The lay statements from N.W. and L.W., not 
fellow servicemen, indicating that the veteran injured his 
back while in the military were not based upon their first-
hand observations of the injury, but apparently upon the 
history provided by the veteran.  Although they are competent 
to provide their observations of the veteran seeking medical 
attention and being in pain, they are not competent to link 
the veteran's back pain after service to a claimed injury in 
service.  While the veteran and the laypersons who submitted 
statements may sincerely believe that the veteran has a low 
back disorder attributable to his service, their assertions 
are not competent medical evidence of a nexus between his 
claimed low back disorder and his active service, or of 
claimed continuity of symptomatology demonstrated since he 
left service.  See Routen, Espiritu, supra.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current low back 
disorder began during service.  The documentary record is of 
high probative value.  There is no competent medical evidence 
of record that shows arthritis of the low back was manifested 
within one year after service.  There is no competent medical 
evidence that the veteran currently has a chronic acquired 
low back disorder which has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed low back disorder and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's claimed low back disorder is related to any 
incident during service.  Thus, the preponderance of the 
evidence is against granting service connection, either on a 
direct basis or on any presumptive basis.  Since the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claim is denied.

ORDER

Entitlement to service connection for residuals of a left 
cheek bone fracture, to include sinusitis and a stomach 
disorder, is denied.

Entitlement to service connection for a low back disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


